      Case 1:19-cr-00392-AMD Document 5 Filed 08/28/19 Page 1 of 1 PageID #: 11

                            MINUTE ENTRY FOR CRIMINAL PROCEEDING


BEFORE MAG. JUDGE               JAMES ORENSTEIN                          DATE :        8/28/19


DOCKET NUMBER:- 19 CR 392 fFB)                                        LOG # : I (•51'IZ'Q2-pna
DEFENDANT'S NAME :               BO MAO
                                 ^ Present            Not Present             Custody            Bail

DEFENSE COUNSEL: Mclrion Bochruch % jZichOifd fe)pcr.
                                      Federal Defender          CJA                   Retained


A.U.S.A:          ALEX SOLOMON                                      CLERK: E WILLIAMS

INTERPRETER: c^f^pkaKll€. Lll/t                              (Language) KAflndftcio
^ Defendant arraigned on the : ^ \irt(ormA'^OY\
                               _ mdictmcnt                 superseding indictment
                                                                                               . .      .. .
                                                                                          probation violation
           Defendant pleads NOT GUILTY to ALL counts.
           DETENTION HEARING Held.                    Defendant's first appearance.
                  Bond set at                               . Defendant        released        held pending
                  satisfaction of bond conditions.
                  Defendant advised of bond conditions set by the Court and signed the bond.
                  Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
                  (Additional) surety/ies to co-sign bond by
                  After hearing, Court orders detention in custody.           Leave to reopen granted
           Temporary Order of Detention Issued. Bail Hearing set for

          At this time, defense counsel states on the record that the defendant does not have a bail
          application / package. Order of detention entered with leave to reapply to a Magistrate
          or to the District Court Judge to whom the case will be assigned.

           Order of Excludable Delay/Speedy Trial entered. Start                        Stop

           Medical memo issued.


           Defendant failed to appear, bench wairant issued.

          Status conference set for                      @               before Judge

Other Rulings: Currm-^ hnnd                                                                          \tia5.
                   -f-o inereof^e^
                        iinereQf>e^                         Of htmd OX\n ht
                                                               btnd QZn  m.                    ge.f
_al   I                    Orf                       Qmri a(jre.e^-                                       K
                  4r> frpp?/ir-(pr-hyja\['5 proceeding-
